[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                         ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 05-16266                    AUGUST 30, 2006
                           Non-Argument Calendar              THOMAS K. KAHN
                         ________________________                  CLERK

                      D. C. Docket No. 04-20516-CV-AJ

JUDITH HANEY, et al..,
                                                         Plaintiffs,

ANN MARTIN,
                                                          Plaintiffs-Appellants,

                                     versus

MIAMI-DADE COUNTY, et.al.,

                                                         Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (August 30, 2006)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

     Ann Martin, a plaintiff in instant class action suit, appeals from the district
court’s denial of her motion, filed after the bar date, to opt out of a class action

settlement in the above entitled matter. Martin argues that the district court abused

its discretion in determining that she was a member of the class, and in denying her

motion to opt out despite the fact that, according to Martin, the defendants would not

be prejudiced by the relief if the court permitted her to opt out after the bar date.

      Martin has specifically referred to herself as a “class member” in her pleadings

in the instant case, and her failure to opt out of the class settlement before the bar date

was not a result of any form of excusable neglect. Both Martin and her legal counsel

were aware of the relevant bar date and simply failed to execute the necessary

procedures to opt out of the class settlement. We conclude that the district court did

not abuse its discretion in denying Ms. Martin’s untimely motion to opt out of the

class settlement. The judgment of the district court is

      AFFIRMED.




                                            2